Citation Nr: 1002101	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung condition due to 
chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from January 1982 to 
January 1986 and from May 1986 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from remanding this claim, it is necessary 
to ensure there is a complete record upon which to decide 
this claim so the Veteran is afforded every possible 
consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   



During service, in May 1987 and from February to November 
1991, the Veteran was seen for complaints of coughing, chest 
pain, sinus congestion, and sore throat.  The diagnoses were 
sinusitis and bronchitis.

Since service, the Veteran also has been seen at the local VA 
Medical Center (VAMC) and at the Naval Medical Clinic for 
similar complaints of and treatment for sinus congestion, 
coughing, sore throat, and bronchitis.

Since there is competent lay and medical evidence of current 
disability, and competent medical evidence of relevant 
disease in service, an opinion is needed regarding whether 
the Veteran's current lung condition (whatever the present 
diagnosis) dates back to her military service - and, in 
particular, to the similar complaints she had while in 
service and the evaluation and treatment she 
resultantly received.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) that her current 
lung condition (including sinus 
congestion/sinusitis, coughing, sore 
throat, and bronchitis) is attributable 
to her military service - but 
especially to her similar complaints 
and treatment during service for 
coughing, chest pain, sinus congestion, 
and sore throat in May 1987 and from 
February to November 1991.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for her scheduled VA 
examination, without good cause, 
may have adverse consequences on her 
claim.

2.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


